Citation Nr: 0842738	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the veteran additional 
assistance in obtaining his service medical records and, if 
necessary, to provide him with a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is claiming service connection for 
Hepatitis C.  The evidence of record reflects that the 
veteran has a current diagnosis of Hepatitis C.  At his 
August 2008 hearing, the veteran testified that he believed 
he contracted the virus during service as a result of 
vaccinations he received prior to departing for Vietnam.  He 
also testified that he received a stab wound to his abdomen 
during service.  

However, it appears that the veteran's service medical 
records are incomplete.  In this regard, the only service 
medical records available are the veteran's February 1973 
separation examination and his dental records.  The Board 
notes that the veteran initially filed a service connection 
claim for his right shoulder and stomach wound immediately 
upon separating from service, and in the October 1973 rating 
decision that followed, the RO informed the veteran that his 
records were incomplete at that time.  However, upon filing 
his service connection claim for Hepatitis C in September 
2006, the RO did not make any further requests to obtain the 
veteran's complete service medical records.  

Pursuant to its duty to assist, VA must obtain records in the 
custody of a Federal department or agency, including service 
medical records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2).  Furthermore, the duty to assist also requires 
that VA make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  Id.  
Therefore, the RO should attempt to obtain and associate with 
the claims file the veteran's complete service medical 
records.  In addition, because the claim is already being 
remanded for further development, the RO should provide the 
veteran the opportunity to identify any additional medical 
treatment he has received regarding his Hepatitis C, and 
should attempt to obtain and associate with the claims file 
any other treatment records so identified.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The veteran has also testified that he has not engaged in any 
high-risk behavior or had any surgical procedures after 
service.  Therefore, if the veteran's service medical records 
or any other evidence obtained indicates that the veteran was 
exposed to any risk factors for Hepatitis C during service, 
the veteran should be afforded an appropriate VA examination 
to determine the nature and etiology of his current Hepatitis 
C. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his Hepatitis 
C.  Appropriate action must then be taken 
to obtain the identified records.  A 
specific request must be made for the 
veteran's complete service medical 
records.  Pursuant to the duty to assist, 
the AMC/RO must make as many requests as 
necessary to obtain these records.  If the 
AMC/RO determines that such records are 
unavailable and any further requests to 
obtain such records would be futile, a 
formal finding of unavailability must be 
made and associated with the veteran's 
claims folder.

2.  If necessary, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of his current hepatitis C.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein.  The examination report 
should reflect that such a review was 
conducted.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on interview and review of the 
claims file, the report should note all 
possible risk factors the veteran may have 
had for contracting hepatitis C, both in 
service and post-service.  Further, 
following this review file and examining 
the veteran, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's hepatitis C infection 
had its onset in service or is otherwise 
etiologically related the veteran's active 
service, to include being a result of a 
risk factor identified in service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




